                                                                1 Marquis Aurbach Coffing
                                                                  Cody S. Mounteer, Esq.
                                                                2 Nevada Bar No. 11220
                                                                  Chad F. Clement, Esq.
                                                                3 Nevada Bar No. 12192
                                                                  Jared M. Moser, Esq.
                                                                4
                                                                  Nevada Bar No. 13003
                                                                5 Collin M. Jayne, Esq.
                                                                  Nevada Bar No. 13899
                                                                6 10001 Park Run Drive
                                                                  Las Vegas, Nevada 89145
                                                                7 Telephone: (702) 382-0711
                                                                  Facsimile: (702) 382-5816
                                                                8 cmounteer@maclaw.com
                                                                  cclement@maclaw.com
                                                                9 jmoser@maclaw.com
                                                                  cjayne@maclaw.com
                                                               10

                                                               11 Law Offices of Philip A. Kantor, P.C.
MARQUIS AURBACH COFFING




                                                                  Philip A. Kantor, Esq.
                                                               12 Nevada Bar No. 6701
                          (702) 382-0711 FAX: (702) 382-5816




                                                                  1781 Village Center Circle, Suite 120
                                                               13 Las Vegas, Nevada 89134
                                Las Vegas, Nevada 89145




                                                                  Telephone: (702) 255-1300
                                  10001 Park Run Drive




                                                               14 Facsimile: (702) 256-6331
                                                                  prsak@aya.yale.edu
                                                               15
                                                                  Attorneys for Interior Electric Incorporated
                                                               16 Nevada and Interior Electric Incorporated

                                                               17                              UNITED STATES DISTRICT COURT
                                                               18                                     DISTRICT OF NEVADA
                                                               19 INTERIOR ELECTRIC INCORPORATED            Case Number: 2-18-cv-01118-JAD-VCF
                                                                  NEVADA, a domestic corporation,
                                                               20                                               STIPULATION AND ORDER FOR
                                                                                             Plaintiff,      EXTENSION OF TIME FOR PLAINTIFF
                                                               21                                                   INTERIOR ELECTRIC
                                                                         vs.                                INCORPORATED NEVADA TO FILE ITS
                                                               22                                                  RESPONSE TO THE TWC
                                                                  T.W.C. CONSTRUCTION, INC., a Nevada         DEFENDANTS’ MOTION TO DISMISS
                                                               23                                              PLAINTIFF’S SECOND AMENDED
                                                                  corporation; TRAVELERS CASUALTY AND
                                                                                                                  COMPLAINT [ECF NO. 191]
                                                               24 SURETY COMPANY OF AMERICA, a
                                                                  Connecticut corporation; MATTHEW RYBA, an
                                                               25 individual; MARK WILMER, an individual;
                                                                  GUSTAVO BAQUERIZO, an individual;
                                                                                                                      (FIRST REQUEST)
                                                               26 CLIFFORD ANDERSON, an individual;
                                                                  POWER UP ELECTRIC COMPANY, a Nevada
                                                               27 corporation, dba POWER ON ELECTRIC
                                                                                                                 Page 1 of 5
                                                                                                                               MAC:14814-001 4014856_1 3/27/2020 1:09 PM
                                                                1 COMPANY; BAMM ELECTRIC LLC, a
                                                                  Nevada limited liability company; PROLOGIS,
                                                                2 L.P., a Delaware limited partnership; PHILCOR
                                                                  T.V. & ELECTRONIC LEASING, INC., a
                                                                3 Nevada corporation, dba NEDCO; QED, INC., a
                                                                  Nevada corporation; DOES I-X, inclusive; and
                                                                4
                                                                  ROE CORPORATIONS I-X, inclusive,
                                                                5
                                                                                                Defendants.
                                                                6
                                                                  T.W.C. CONSTRUCTION, INC., a Nevada
                                                                7 corporation,

                                                                8                               Counterclaimant,
                                                                          vs.
                                                                9
                                                                  INTERIOR ELECTRIC INCORPORATED
                                                               10 NEVADA, a domestic corporation;
                                                                  INTERIOR ELECTRIC, INC., a California
                                                               11 corporation; DOES I-X, inclusive; and ROE
MARQUIS AURBACH COFFING




                                                                  CORPORATIONS I-X, inclusive,
                                                               12
                                                                                              Counterdefendants.
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                               14         Plaintiff Interior Electric Incorporated Nevada (“Interior Electric”), by and through its
                                                               15 counsel of record, the law firms of Marquis Aurbach Coffing and the Law Offices of Philip A.

                                                               16 Kantor, P.C., together with defendant and counterclaimant, T.W.C. Construction, Inc. (“TWC”),

                                                               17 defendant Matthew Ryba, defendant Mark Wilmer, and defendant Travelers Casualty and Surety

                                                               18 Company of America (collectively, “the TWC Defendants”), through their counsel of record,

                                                               19 Greene Infuso, LLP, respectfully submit the following Stipulation and Order for Extension of Time

                                                               20 for Plaintiff Interior Electric Incorporated to File its Response to the TWC Defendants’ Motion to

                                                               21 Dismiss Second Amended Complaint [ECF No. 191]. The parties hereby stipulate and agree as

                                                               22 follows:

                                                               23         WHEREAS, the TWC Defendants filed their Motion to Dismiss Second Amended
                                                               24 Complaint [ECF No. 191] on March 16, 2020;

                                                               25         WHEREAS, Interior Electric’s deadline to file a response to the Motion to Dismiss Second
                                                               26 Amended Complaint is currently March 30, 2020;
                                                               27
                                                                                                              Page 2 of 5
                                                                                                                                    MAC:14814-001 4014856_1 3/27/2020 1:09 PM
                                                                1         WHEREAS, due to the circumstances and complications from the COVID-19 pandemic,
                                                                2 Interior Electric has requested additional time to file a response to the Motion to Dismiss Second

                                                                3 Amended Complaint;

                                                                4         WHEREAS, the TWC Defendants have agreed to give Interior Electric up through and
                                                                5 including April 6, 2020, by which to file a response to the Motion to Dismiss Second Amended

                                                                6 Complaint;

                                                                7         WHEREAS, there are no other deadlines that are affected by this stipulation and proposed
                                                                8 order that are presently known to the parties; and

                                                                9         WHEREAS, this stipulation is entered into in good faith and not for any improper purpose
                                                               10 or to delay.

                                                               11         ///
MARQUIS AURBACH COFFING




                                                               12         ///
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13         ///
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                               14         ///
                                                               15         ///
                                                               16         ///
                                                               17         ///
                                                               18         ///
                                                               19         ///
                                                               20         ///
                                                               21         ///
                                                               22         ///
                                                               23         ///
                                                               24         ///
                                                               25         ///
                                                               26         ///
                                                               27         ///
                                                                                                               Page 3 of 5
                                                                                                                                    MAC:14814-001 4014856_1 3/27/2020 1:09 PM
                                                                1         THEREFORE, Interior Electric and the TWC Defendants hereby stipulate and agree that
                                                                2 Interior Electric be allowed up through and including April 6, 2020, by which to file a response to

                                                                3 the Motion to Dismiss Second Amended Complaint.

                                                                4         IT IS SO STIPULATED.
                                                                5   Dated this 27th day of March, 2020.                Dated this 27th day of March, 2020.
                                                                6   MARQUIS AURBACH COFFING                            GREENE INFUSO, LLP
                                                                7          /s/ Collin M. Jayne                 /s/ Michael V. Infuso
                                                                    By: Cody S. Mounteer, Esq.            By: Michael V. Infuso, Esq.
                                                                8                                             Nevada Bar No. 7388
                                                                        Nevada Bar No. 11220
                                                                                                              Keith Barlow, Esq.
                                                                9       Chad F. Clement, Esq.                 Nevada Bar No. 12689
                                                                        Nevada Bar No. 12192                  Sean Kirby, Esq.
                                                               10       Jared M. Moser, Esq.                  Nevada Bar No. 14224
                                                                        Nevada Bar No. 13003                  3030 S. Jones Blvd., #101
                                                               11       10001 Park Run Drive
MARQUIS AURBACH COFFING




                                                                                                              Las Vegas, NV 89146
                                                                        Las Vegas, Nevada 89145               minfuso@greeneinfusolaw.com
                                                               12       cmounteer@maclaw.com                  kbarlow@greeneinfusolaw.com
                          (702) 382-0711 FAX: (702) 382-5816




                                                                        cclement@maclaw.com                   skirby@greeneinfusolaw.com
                                                               13       jmoser@maclaw.com                     Attorneys for TWC, Matthew Ryba,
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                                                                              Mark Wilmer, and Travelers Casualty
                                                               14                                             and Surety Company of America
                                                                    LAW OFFICES OF PHILIP A. KANTOR, P.C.
                                                               15
                                                                         Philip A. Kantor, Esq.
                                                               16        Nevada Bar No. 6701
                                                                         1781 Village Center Circle, Suite 120
                                                               17        Las Vegas, Nevada 89134
                                                                         prsak@aya.yale.edu
                                                               18
                                                                        Attorneys for Interior Electric Incorporated
                                                               19       Nevada and Interior Electric Incorporated
                                                               20

                                                               21

                                                               22                                                IT IS SO ORDERED:
                                                               23

                                                               24

                                                               25                                                UNITED
                                                                                                                 UNITED STATES
                                                                                                                         STATESMAGISTRATE    JUDGE
                                                                                                                                  DISTRICT JUDGE
                                                               26                                                Dated: March 27, 2020.
                                                                                                                 Dated:
                                                               27
                                                                                                                 Page 4 of 5
                                                                                                                                       MAC:14814-001 4014856_1 3/27/2020 1:09 PM
